Title: To George Washington from Tobias Lear, 3 November 1793
From: Lear, Tobias
To: Washington, George


            
              My dear Sir,
              New York November 3d 1793
            
            Presuming that you are now in German Town, agreeably to the arrangement which you
              informed me you had made for that purpose, when I had the honor of seeing you at Mount
              Vernon, I shall address this letter to you at that place; and have taken the liberty
              to enclose two copies of some observations respecting the River Potomack, the Country
              about it and the City of Washington, which I have noted down since my return to this
              place from George Town.
            My object in writing these observations is to have some copies of them printed, that
              I may have it in my power, while in Europe, to give a more particular account, to such
              as may wish it, of that part of the Country which I have chosen for my establishment,
              than they may, as yet, have been able to obtain.
            I have not had time to go so much into the detail on this subject as I wished. My
              view in these notes has been to give such facts respecting the Potomack and the City
              as may be important to be known, in the first instance, to those who may turn their
              attention to that quarter. My own knowledge of that part of the Country was too
              limited to allow me to depend altogether upon that for a statement of facts. I have,
              therefore, as you will observe, had recourse to others on whose authority I could
              rely—and I have found Mr Jefferson’s notes on the State of Virginia, and some
              extracts, which I met with, from the Report of the Committee appointed by the
              Merchants of George Town & Alexandria which is said to be
              founded on the actual observations made by order of the Directors of the Potomack
              Company of great use to me. I have given these
              observations in as plain and simple language as I was capable of doing, beleiving, if
              I had been able to dress them up in a captivating garb, that it would not be best to
              do so. A naked state of facts is all that is necessary to recommend the Potomack or
              the Country about it. All comparisons or reflections that might look like raising the
              Potomack by the depression of any other place, I have carefully avoided.
            The friendship with which you have honored me, and the indulgence you have always
              shewn towards such attempts as I have made to be serviceable to myself or others,
              emboldens me, my dear Sir, to ask the favor of your perusing the enclosed, and
              rectifying such errors of fact as may appear therein, and to return me one of the
              Copies with your sanction of the statement being founded in truth, if you shall feel yourself perfectly free to do so.
            In the copies I may have printed, or otherways, I shall make no improper use of the
              sanction you may be pleased to give of the truth of the statement. I wish it only for
              my own satisfaction, that I may feel confident in what I relate; for altho’ it will
              not be mentioned in the printed copies by whom the observations are made; yet as that
              may hereafter be known, and possibly while I am at a distance from this Country, the
              truth of the statement may be questioned by persons who may be interested in
              depreciating subject of these notes, I shall feel gratified by having it in my power
              to convince those who may be interested in obtaining the truth, that they have been
              inspected by one whose situation has given him the best opportunity of knowing the
              circumstances of the Country, and who would not suffer a statement to have his
              sanction unless supported by truth.
            At the present moment, which I know must be a busy one with you, I would not presume
              to offer a thing of this kind for your inspection, but under a full beleif that the
              subject is so well understood by you that a single perusal will enable you to pass
              sentence upon it.
            Finding that my business in Europe will first require my presence in Great Britain, I
              have engaged my passage in the American Ship Fanny, bound to Glascow, which is
              expected to sail about the 10th of this month; but I think it probable she may be detained a few days longer. She is a regular Trader to Glascow &
              a very fine Ship. An extension of our business will probably occasion my stay in
              Europe to be longer than I at first contemplated. This has obliged me to protract the
              time of my sailing beyond what I expected, in order to make my arrangements to comport
              with the time which I may be absent.
            As I shall go to Scotland from the circumstance of the Ship in which I am to sail
              being the first American Vessel bound from this place to Great Britain, it is my
              intention (if nothing should occur to make it proper for me to go to London immediately on my arrival) to visit some of the principal
              Manufactories of Scotland where such goods are fabricated as suit our market; altho’ I
              shall have letters from some respectable merchants of this place to their
              correspondents; yet I shall esteem it a great favor if you will have the goodness to
              give me letters of introduction to the Earl of Buchan & Sir John Sinclair, who
              from their situations in that Country may be able to give me much useful
              information.
            Upon enquiring for Mr Robinson, who took your portrait for the Earl of Buchan I am
              informed that he is now up the River; but is expected home in a day or two, when I
              shall, without fail, see him respecting the portrait.
            I have been so closely engaged in my own business since my return from George Town,
              that I have had but little opportunity of mixing in Society and learning the
              prevailing opinion of the day on politics. I have heard enough, however, to know that
              the conduct of Mr Genet, in the publication of his correspondence with Governor
              Moultrie and his letter to Mr Jefferson, is very much disapproved. Indeed so warm appears to be the censure of those I have
              heard speak on the subject, that I am not without apprehension that the operation of
              party, added to the general indignation expressed at his conduct, may lead to some
              imprudent step towards Mr G. personally, which might be productive of unpleasant
              circumstances in a national view.
            The British Packet arrived here this day; but she brings no accounts so late as have
              been brought by other vessels from Europe.
            The Accounts of the disorder in Philadelphia having been checked by the weather give
              great pleasure but still there are strong expressions of anxiety on
              account of your being so near the City while any signs of the disorder remain in it.
              Since the abatement of the disorder it seems to be a general opinion here that
              Congress will sit in Philadelphia.
            A man by the name of Jacob Baur, has for some days past been importuning me to
              mention to you his wish to fill the place about your person lately occupied by
              William. He says he was for several years Valet de Chambre to the late Lord Barrymore,
              and occasionally acted as his Butler. He shewed me a certificate give him by Lord B.
              in which he recommends him as an honest, sober & most valuable servant. His
              present occupation is hair dresser at the Tontine Coffee House. I have made no
              enquiries respecting the man here, and shall not do it unless it is your wish to get a
              person of this description.
            Since my return to this place I have received several letters from my friends in
              Portsmouth which give me the pleasing information of my darling boy being in fine
              health & as full of spirits and activity as ever. The interest which you have ever
              taken in the welfare of this little fellow leads me to beleive that this account will
              be acceptable to you—and to Mrs Washington I am likewise sure it will give
              pleasure.
            I presume Mrs Washington is not with you at German Town; but whether she is or not, I
              must beg the favor of being presented to her in terms of the liveliest respect &
              gratitude. My young friends about her have my best wishes for their health &
              happiness and will always be remembered by me with sincer regard.
            I shall do myself the honor of writing to you again before I sail, if anything should
              occur worthy of being communicated to you. With sentiments of the highest respect and
              unbo⟨und⟩ed attachment I have the honor to be, my dear Sir, Your grateful &
              affectionate servant
            
              Tobias Lear.
            
          